                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

GERMAINE A. HERRERA,
ex rel. her deceased spouse,
JOE P. HERRERA,

                 Plaintiff,

v.                                                                                        CIV 17-1125 JHR

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                 Defendant.

                        MEMORANDUM OPINION AND ORDER
          This matter comes before the Court on Plaintiff Germaine A. Herrera’s Motion to Reverse

and Remand for a Rehearing with Supporting Memorandum [Doc. 18], filed June 15, 2018.

Pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73(b), the parties have

consented to the undersigned Magistrate Judge to conduct dispositive proceedings in this matter

and enter final judgment. [Docs. 5, 6, 7]. Having reviewed the parties’ submissions, the relevant

law, and the relevant portions of the Administrative Record, 1 the Court will grant Mrs. Herrera’s

Motion.

     I.      INTRODUCTION

          The claimant in this social security disability appeal, Joe P. Herrera, was awarded benefits

by the Administrative Law Judge (“ALJ”), below. However, the ALJ’s decision was only

“partially favorable,” insofar as the ALJ determined that Mr. Herrera became presumptively

disabled on December 23, 2013, but not prior to that date. See AR at 27-43. In reaching this



1
  Documents 11 through 11-39 comprise the sealed Administrative Record (“AR”). The Court cites the Record’s
internal pagination, rather than CM/ECF document and page number.

                                                       1
conclusion, the ALJ relied on the opinions of a medical consultant, Jack Bentham, Ph.D., 2 who in

turn based his opinions on the diagnoses and opinions of one of Mr. Herrera’s treating

psychiatrists, Richard Laughter, M.D. AR at 42. Most basically, Dr. Bentham, relying on Dr.

Laughter’s diagnoses, opined that Mr. Herrera met a listing as of December 23, 2013, due to his

diagnosis of Post-Traumatic Stress Disorder (“PTSD”). See AR at 41-42, 153. However, in finding

that Mr. Herrera had no mental limitations prior to December 23, 2013, the ALJ rejected the

opinions and diagnoses of Mr. Herrera’s treating psychiatrist, Edward Gilmour, M.D., who

diagnosed this very condition nearly two years earlier. Mrs. Herrera argues that the ALJ’s reasons

for rejecting Dr. Gilmour’s opinions and diagnoses are unsupported by law and substantial

evidence, and this Court agrees. Therefore, the Court has no choice but to reverse the ALJ’s

determination that Mr. Herrera was not disabled prior to December 23, 2013, and remand this case

for further administrative proceedings.

    II.      PROCEDURAL HISTORY

          Mr. Herrera filed applications for disability insurance benefits and supplemental security

income under Titles II and XVI of the Social Security Act on April 6, 2010. AR at 370-384. Mr.

Herrera alleged a disability onset date of June 30, 2008, AR at 370, due to diabetes; chronic pain

in ankles, knees and hips; and depression. AR at 201. The Administration denied Mr. Herrera’s

claims initially and upon reconsideration, and he requested a de novo hearing before an

Administrative Law Judge (“ALJ”). AR at 172-195.




2
  Dr. Bentham’s qualifications are not apparent from the ALJ’s decision. The ALJ only refers to him as “a medical
expert who specializes in the field of psychology.” AR at 42. And, at the hearing, Dr. Bentham is referred to as
“Board certified in clinical psychological (sic).” AR at 116. The Court was able to locate Dr. Bentham’s
qualifications only after its own search of the record. See AR at 365.


                                                        2
           ALJ Miriam Fernandez Rice held a hearing on March 15, 2012 and issued an unfavorable

decision on April 27, 2012. See AR at 51-82; 178-190. After Mr. Herrera requested review of ALJ

Rice’s decision, AR at 270, the Appeals Council remanded his case to another ALJ to, among other

things, reassess the weight ascribed to Dr. Gilmour’s opinions. See AR at 197-198. On remand,

ALJ Michael Hertzig (“the ALJ”) convened a second hearing on March 31, 2014, but ultimately

continued it because Mr. Herrera submitted additional medical records. See AR at 112. Finally, the

ALJ held a hearing on December 2, 2014, at which Mr. Herrera, a Vocational Expert (“VE”), and

two Medical Experts, including Dr. Bentham, testified. AR at 114-171. Thereafter, the ALJ issued

a partially favorable decision on February 20, 2015. AR at 27-43. Mr. Herrera requested review of

the ALJ’s decision by the Appeals Council, but on August 25, 2017, the Council denied his request

for review. AR at 1-7. As such, the ALJ’s decision became the final decision of the Commissioner.

Doyal v. Barnhart, 331 F.3d 758, 759 (10th Cir. 2003). This Court now has jurisdiction to review

the decision pursuant to 42 U.S.C. § 405(g) and 20 C.F.R. § 422.210(a).

           A claimant seeking disability benefits must establish that he is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); 42 U.S.C. §

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). The Commissioner must use a five-step

sequential evaluation process to determine eligibility for benefits. 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). 3


3
    The Tenth Circuit summarized these steps in Allman v. Colvin, 813 F.3d 1326, 1333 n.1 (10th Cir. 2016):

           At step one, the ALJ must determine whether a claimant presently is engaged in a substantially
           gainful activity. Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009). If not, the ALJ then decides
           whether the claimant has a medically severe impairment at step two. Id. If so, at step three, the ALJ
           determines whether the impairment is “equivalent to a condition ‘listed in the appendix of the
           relevant disability regulation.’” Id. (quoting Allen v. Barnhart, 357 F.3d 1140, 1142 (10th Cir.

                                                            3
       At Step One of the sequential evaluation process, the ALJ found that Mr. Herrera had not

engaged in substantial gainful activity since his alleged onset date. AR at 34. At Step Two, he

determined that Mr. Herrera had the following severe impairments through December 23, 2013:

“diabetes mellitus and peripheral neuropathy.” AR at 34. The ALJ also found that Mr. Herrera had

the non-severe impairment of substance abuse. AR at 34. However, the ALJ added Post-Traumatic

Stress Disorder (“PTSD”) to Mr. Herrera’s severe impairments as of the “established onset date of

disability” (December 23, 2013). AR at 34. At Step Three, the ALJ concluded that Mr. Herrera’s

impairments did not meet or medically equal the regulatory “listings” prior to December 23, 2013,

but that he met Listing 12.06 on and after that date. AR at 34, 41-42.

       When a claimant does not meet a listed impairment, the ALJ must determine his residual

functional capacity (“RFC”). 20 C.F.R. §§ 404.1520(e), 416.920(e). “RFC is not the least an

individual can do despite his or her limitations or restrictions, but the most.” SSR 96-8p, 1996 WL

374184, at *1. In this case, the ALJ determined that prior to December 23, 2013, Mr. Herrera

retained the RFC to:

       perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except that
       he can lift and/or carry 20 pounds occasionally and 10 pounds frequently;
       stand/walk for 4 hours in an 8-hour workday; can sit 6 hours in an 8-hour workday;
       can never climb ladders, ropes, and scaffolds; can frequently climb ramps and
       stairs; can frequently balance, stoop, kneel, crouch, and crawl; can tolerate frequent
       exposure to cold and heat extremes; can frequently ambulate on uneven terrain; and
       can do no work at unprotected heights.

AR at 35. Employing this RFC at Steps Four and Five, and relying on the testimony of the VE, the

ALJ determined that Mr. Herrera cannot return to his past relevant work. AR at 40. However, the




       2004)). Absent a match in the listings, the ALJ must decide at step four whether the claimant's
       impairment prevents him from performing his past relevant work. Id. Even if so, the ALJ must
       determine at step five whether the claimant has the RFC to “perform other work in the national
       economy.” Id.


                                                     4
ALJ determined that there were other jobs that exist in significant numbers in the national economy

that Mr. Herrera could have performed before he became disabled. AR at 40-41. Specifically, the

ALJ determined that Mr. Herrera retained the capacity to work as an addresser, toy stuffer, order

clerk, final assembler, rhinestone setter, and stone setter. AR at 40-41. Accordingly, the ALJ

determined that Mr. Herrera was not under a disability as defined by the Social Security Act from

his alleged onset date to December 23, 2013, and denied benefits for that time period. AR at 31.

   III.      LEGAL STANDARDS

          This Court “review[s] the Commissioner’s decision to determine whether the factual findings

are supported by substantial evidence and whether the correct legal standards were applied.” Vigil v.

Colvin, 805 F.3d 1199, 1201 (10th Cir. 2015) (quoting Mays v. Colvin, 739 F.3d 569, 571 (10th Cir.

2014)). A deficiency in either area is grounds for remand. Keyes-Zachary v. Astrue, 695 F.3d 1156,

1161 (10th Cir. 2012). “[T]he agency’s ‘failure to apply the correct legal standards, or to show [the

Court] that it has done so’ is ‘grounds for reversal.’” Bryant v. Comm'r, SSA, --- F. App’x, ----,

2018 WL 6133387, at *2 (10th Cir. Nov. 23, 2018) (unpublished) (quoting Winfrey v. Chater, 92

F.3d 1017, 1019 (10th Cir. 1996)). “Moreover, all the ALJ’s required findings must be supported

by substantial evidence.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005) (quoted

authority omitted). Thus, although the Court may not reweigh the evidence or try the issues de

novo, it must “meticulously examine the record as a whole, including anything that may undercut

or detract from the ALJ’s findings in order to determine if the substantiality test has been met.” Id.

   IV.       ANALYSIS

          Mrs. Herrera claims that the ALJ improperly rejected the opinions of Mr. Herrera’s treating

psychiatrists and treating physician in determining that he was not disabled prior to December 23,

2013. [Doc. 18, p. 2]. Because the Court agrees that the ALJ erred in rejecting the opinions and

diagnoses of Dr. Gilmour, it will not address Mrs. Herrera’s other claims of error “because they

                                                   5
may be affected by the ALJ’s treatment of this case on remand.” Watkins v. Barnhart, 350 F.3d

1297, 1299 (10th Cir. 2003); see also Bryant, 2018 WL 6133387, at *5 (citing Watkins for this

proposition).

       Under law, “[i]t is the ALJ’s duty to give consideration to all the medical opinions in the

record. . . . He must also discuss the weight he assigns to such opinions.” Keyes-Zachary v. Astrue,

695 F.3d 1156, 1161 (10th Cir. 2012) (citations omitted). Here, the ALJ gave “great weight” to

the opinions of Drs. Bentham and Laughter, and relied almost exclusively on their opinions in

concluding that Mr. Herrera met a Listing as of December 23, 2013. See AR at 42. However, the

ALJ gave “little weight” to Dr. Gilmour’s opinions as to Mr. Herrera’s functional capacities and

diagnoses because

       the record does not contain sufficient objective evidence to establish that mental
       impairments existed prior to the established onset date [(December 23, 2013)],
       aside from substance abuse disorder, and the medical experts testified the
       claimant’s substance abuse caused no additional mental limitations. Based on the
       foregoing, the undersigned finds the medical evidence of record does not support
       the opinions of … Dr. Gilmour.

AR at 39.

       By assigning Dr. Gilmour’s opinions as to the functional limitations imposed by Mr.

Herrera’s mental impairments “little weight” the ALJ “effectively rejected” those opinions. Chapo

v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012) (equating “according little weight to” an opinion

with “effectively rejecting” it); Crowder v. Colvin, 561 F. App’x 740, 742 (10th Cir. 2014)

(unpublished) (citing Chapo for this proposition); Ringgold v. Colvin, 644 F. App’x 841, 844 (10th

Cir. 2016) (unpublished) (same). It was certainly the ALJ’s prerogative to do so, if warranted.

However, the Tenth Circuit has cautioned that “[i]f the ALJ rejects the opinion completely, he

must then give specific, legitimate reasons for doing so.” Robinson v. Barnhart, 366 F.3d 1078,

1082 (10th Cir. 2004) (quoting Watkins v. Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003)).

                                                 6
Moreover, “[i]n choosing to reject the treating physician’s assessment, an ALJ may not make

speculative inferences from medical reports and may reject a treating physician’s opinion outright

only on the basis of contradictory medical evidence and not due to his or her own credibility

judgments, speculation or lay opinion.” Id. (quoting McGoffin v. Barnhart, 288 F.3d 1248, 1252

(10th Cir. 2002)).

        Thus, in order to ensure that an ALJ properly evaluates a treating physician’s opinions

“case law, the applicable regulations, and the Commissioner’s pertinent Social Security Ruling

(SSR) all make clear that in evaluating the medical opinions of a claimant’s treating physician, the

ALJ must complete a sequential two-step inquiry, each step of which is analytically distinct.”

Krauser v. Astrue, 638 F.3d 1324, 1330 (10th Cir. 2011). First, the ALJ should determine whether

the opinion is entitled to “controlling weight.” Watkins, 350 F.3d at 1300. An ALJ is required to

give the opinion of a treating physician controlling weight if it is both: (1) “well-supported by

medically acceptable clinical and laboratory diagnostic techniques”; and (2) “consistent with other

substantial evidence in the record.” Id. (quotation omitted). “[I]f the opinion is deficient in either

of these respects, then it is not entitled to controlling weight.” Id.

        Because the ALJ does not affirmatively state whether Dr. Gilmour’s opinions are entitled

to controlling weight, it appears that he may have skipped the first step under the treating physician

analysis and leapt directly to the second. In the past, this Court has held that skipping the first step

in the analysis constitutes reversible error. See Wellman v. Colvin, CIV 13-1122 KBM, Doc. 19

(D.N.M. Dec. 3, 2014). In fact, this result appeared mandatory under Tenth Circuit law. See

Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003) (“A finding at this stage (as to whether

the opinion is either unsupported or inconsistent with other substantial evidence) is necessary so

that we can properly review the ALJ’s determination on appeal.”) (emphasis added); see also



                                                   7
Robinson, 366 F.3d at 1083 (noting that the ALJ failed to expressly state whether an opinion would

be afforded controlling weight); Daniell v. Astrue, 384 F. App’x 798, 801 (10th Cir. 2010)

(unpublished) (quoting Watkins, 350 F.3d at 1300).

       However, the Tenth Circuit has also indicated that where a reviewing court can determine

that an ALJ “implicitly declined to give the opinion controlling weight” there is no ground for

remand. Mays v. Colvin, 739 F.3d 569, 575 (10th Cir. 2014) (“Ms. Mays argues that the ALJ did

not expressly state whether he had given Dr. Chorley’s opinion ‘controlling weight.’ But the ALJ

implicitly declined to give the opinion controlling weight. Because we can tell from the decision

that the ALJ declined to give controlling weight to Dr. Chorley’s opinion, we will not reverse on

this ground.”); see also Causey v. Barnhart, 109 F. App’x 375, 378 (10th Cir. 2004) (unpublished)

(“Implicit in the ALJ’s decision is a finding that Dr. Waldrop’s opinion . . . is not entitled to

controlling weight.”); see also Andersen v. Astrue, 319 F. App’x 712, 721 (10th Cir. 2009)

(unpublished) (“It is apparent that the ALJ concluded that these opinions were not entitled to

controlling weight. Although ordinarily the ALJ should have made explicit findings to this effect

. . . we are not troubled by the substance of the ALJ’s determination.”). Here, the ALJ’s decision

to ascribe Dr. Gilmour’s opinion “little weight” shows that he implicitly declined to give it

controlling weight because he found it to be inconsistent with other evidence in the record.

Therefore, the Court hesitates to reverse the ALJ solely for failing to explicitly discuss whether

Dr. Gilmour’s opinion was entitled to controlling weight. See Perez v. Colvin, CIV 15-0429 MCA-

KBM, 2016 WL 8229939, at *6 (D.N.M. Oct. 12, 2016), report and recommendation adopted,

2016 WL 8229937 (D.N.M. Nov. 7, 2016).

       However, even if a treating physician’s opinion is not entitled to controlling weight,

“[t]reating source medical opinions are still entitled to deference and must be weighed using all of



                                                 8
the factors provided in 20 C.F.R. § 404.1527” at the second step of the ALJ’s analysis. Watkins,

350 F.3d at 1300 (quoting SSR 96–2p, 1996 WL 374188, at *4). The Tenth Circuit has summarized

these factors as:

       (1) the length of the treatment relationship and the frequency of examination; (2)
       the nature and extent of the treatment relationship, including the treatment provided
       and the kind of examination or testing performed; (3) the degree to which the
       physician’s opinion is supported by relevant evidence; (4) consistency between the
       opinion and the record as a whole; (5) whether or not the physician is a specialist
       in the area upon which an opinion is rendered; and (6) other factors brought to the
       ALJ’s attention which tend to support or contradict the opinion.

Krauser, 638 F.3d at 1331 (quoted authority omitted); see 20 C.F.R. §§ 404.1527(c)(1)-(6),

416.927(c)(1)-(6). An ALJ is “not required ‘to apply expressly each of the six relevant factors in

deciding what weight to give a medical opinion.’” Razo v. Colvin, 663 F. App’x 710, 715 (10th

Cir. 2016) (unpublished) (quoting Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007)).

Rather, an ALJ must simply provide “good reasons” for the weight assigned to the treating

physician’s opinion. Id. The Court finds that this standard was not met in this case.

       Dr. Gilmour was one of three psychiatrists that treated Mr. Herrera for his substance abuse

disorder. As noted, the most recent treating doctor, Dr. Laughter, diagnosed Mr. Herrera with

PTSD on December 23, 2013. See AR at 1261. He also diagnosed Bipolar Disorder, NOS, and

Anxiety, NOS. Id. Dr. Laughter did not diagnose these disorders until his third session with Mr.

Herrera, having seen him first on October 11, 2013, for medication management related to his

opioid abuse, and again on December 10, 2013. See AR at 1246-1253. At both of these prior

appointments Dr. Laughter diagnosed Mr. Herrera with opioid dependence in remission, sleep

disturbance and Mood Disorder, NOS. Id. However, on December 23, 2013, Dr. Laughter added

PTSD and Bipolar Disorder to Mr. Herrera’s diagnoses. AR at 1261. Dr. Laughter based his PTSD

diagnosis on Mr. Herrera’s report of physical and emotional abuse as a child, recurrent thoughts



                                                 9
related to his mother’s death, symptoms of flashbacks, nightmares, reactions to triggers, avoidance

of triggers, hypervigilance, poor sleep and personality change. AR at 1261. Dr. Laughter’s

diagnoses remained consistent through March 10, 2014. See AR at 1295. Later, on April 4, 2014,

Dr. Laughter completed a Medical Assessment of Ability to do Work-Related Activities (Mental)

in which he opined that Mr. Herrera has several marked impairments as to his functional abilities.

See AR at 1353-1354. Dr. Laughter also completed two worksheets wherein he indicated that Mr.

Herrera meets Listings 12.04 (Affective Disorders) and 12.06 (Anxiety-Related Disorders). AR at

1355-1356. As mentioned, the ALJ gave “great weight to the opinion of Dr. Laughter,” because

he “is a treating psychiatrist and has an established history of providing mental health treatment to

the claimant for more than 1 year.” AR at 42.

       The ALJ also gave “great weight” to the opinions of Dr. Bentham, a psychological medical

expert who reviewed Mr. Herrera’s medical records and testified at the final hearing. AR at 42.

The ALJ did so because Dr. Bentham “is a medical expert who specializes in the field of

psychology.” AR at 42. Dr. Bentham testified that Mr. Herrera’s PTSD met Listing 12.06 based

on Dr. Laughter’s diagnosis. See AR at 150. Dr. Bentham further testified that he agreed with Dr.

Laughter that Mr. Herrera’s substance abuse does not impact his PTSD diagnosis. See AR at 152-

153. Dr. Bentham further testified that, based on his review of Mr. Herrera’s records, his PTSD

did not affect him until December 23, 2013, making that his “potential onset date.” See AR at 155-

156.

       The Court finds little fault with the ALJ’s reasoning in ascribing Drs. Laughter and

Bentham’s opinions great weight. However, the ALJ’s reasoning for completely rejecting Dr.

Gilmour’s diagnoses and opinions does not withstand scrutiny. As summarized above, the ALJ’s

primary reason for discounting Dr. Gilmour’s opinions as to Mr. Herrera’s functional abilities was



                                                 10
that “the record does not contain sufficient objective evidence to establish that mental impairments

existed prior to the established onset date, aside from substance abuse disorder, and the medical

experts [(Dr. Bentham)] testified the claimant’s substance abuse caused no additional mental

limitations.” AR at 39. However, as Mrs. Herrera rightly points out, Dr. Gilmour diagnosed PTSD

and Bipolar Disorder, NOS, on December 29, 2011, two years before Dr. Laughter did. AR at 1018;

see DSM-IV-TR, 400, 463. Dr. Gilmour based his PTSD diagnosis on Mr. Herrera’s reports of

flashbacks relating to his abuse as a child, just like Dr. Laughter. See AR at 1019-1020. In other

words, the ALJ’s conclusion, that there was no sufficient objective medical evidence to establish

the presence of a mental impairment prior to December 23, 2013, is incorrect. Moreover, Dr.

Gilmour authored a Medical Assessment of Ability to do Work-Related Activities (Mental) on

March 7, 2012, that is, as Mrs. Herrera points out, fairly consistent with Dr. Laughter’s. See AR at

1052-1053; [Doc. 18, pp. 20-21]. Additionally, Dr. Gilmour opined that Mr. Herrera met the same

listings as did Dr. Laughter. See AR at 1055-1056.

         The ALJ’s omission of at least PTSD from his discussion of Mr. Herrera’s mental

impairments prior to December 23, 2013, is strange, as he noted “that a ‘staff psychiatrist’ felt the

claimant’s diagnosis was a ‘variety of [Bipolar Disorder], as well as PTSD’ in December 2011.”

AR at 39. In reality, this “staff psychiatrist” was Dr. Gilmour. AR at 1020. However, the ALJ

determined that he could ignore Dr. Gilmour’s diagnosis because “the record reflects no follow-

up treatment with a psychiatrist or psychologist until October 2013.” AR at 39. Just as the ALJ’s

initial reason was unsupported by substantial evidence, this reason is unsupported by law.

       [T]he regulations set out exactly how an ALJ is to determine severity, and
       consideration of the amount of treatment received by a claimant does not play a
       role in that determination. This is because the lack of treatment for an impairment
       does not necessarily mean that the impairment does not exist or impose
       functional limitations. Further, attempting to require treatment as a precondition
       for disability would clearly undermine the use of consultative examinations.

                                                 11
Grotendorst v. Astrue, 370 F. App’x 879, 883 (10th Cir. 2010) (unpublished) (emphasis added);

see Martinez v. Colvin, CV 15-15-0645 LAM, 2017 WL 3600734, at *6-7 (D.N.M. 2017). In other

words, the ALJ erred as a matter of law by discounting Mr. Herrera’s diagnoses simply because

he was not receiving treatment for them.

        The ALJ’s errors in weighing Dr. Gilmour’s opinions harmed Mr. Herrera, for several

reasons. First, the ALJ failed to determine whether Mr. Herrera’s PTSD was a severe impairment

at Step Two. While such an error is usually harmless, see Carpenter v. Astrue, 537 F.3d 1264,

1266 (10th Cir. 2008), the ALJ was still required to “consider the limiting effects of all [Mr.

Herrera’s] impairment(s), even those that are not severe, in determining [his] residual functional

capacity.” 20 C.F.R. §§ 404.1545(e), 416.945(e). However, the ALJ included no limitations from

Mr. Herrera’s mental impairments when formulating his RFC and, indeed, failed to even consider

those impairments based on his erroneous view that there was no objective support for the

conditions in Mr. Herrera’s medical records. This error was not harmless, as Mr. Herrera’s RFC

may have been more limited for the time period predating December 23, 2013 due to his mental

impairments. Moreover, considering that Mr. Herrera was determined to be presumptively

disabled under Listing 12.06 on December 23, 2013, there is a very real possibility that the ALJ

on remand will determine that Mr. Herrera was presumptively disabled before that date based on

Dr. Gilmour’s records.

   V.      CONCLUSION

        The ALJ in this case failed to support his reasons for effectively rejecting Dr. Gilmour’s

opinions and diagnoses with substantial evidence. Contrary to the ALJ’s finding, there was

evidence of PTSD in Mr. Herrera’s medical records prior to December 23, 2013, and the ALJ erred

as a matter of law by suggesting that Mr. Herrera’s mental health conditions did not exist simply

                                                12
because they were untreated. As such, the Court has no choice but to remand this matter for further

weighing of Dr. Gilmour’s opinion.

       Wherefore, IT IS THEREFORE ORDERED that Plaintiff Germaine A. Herrera’s Motion

to Reverse and Remand for a Rehearing with Supporting Memorandum [Doc. 18], is GRANTED

and the decision of the Commissioner is REVERSED AND REMANDED for further proceedings

consistent with this decision.



                                      ___________________________________
                                      JERRY H. RITTER
                                      UNITED STATES MAGISTRATE JUDGE
                                      Presiding by Consent




                                                13
